Filed 9/12/13 P. v. Davidson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058354

v.                                                                       (Super.Ct.No. FSB041285)

GILBERT EUGENE DAVIDSON,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Gilbert Eugene Davidson appeals after the trial court

denied his petition for resentencing under Penal Code section 1170.126, known as the




                                                             1
Three Strikes Reform Act of 2012 (Prop. 36, as approved by voters, Gen. Elec. (Nov. 7,

2012)).1 Defendant filed a notice of appeal on March 13, 2013. We affirm.

                                 PROCEDURAL BACKGROUND

           On June 6, 2006, defendant was convicted of first degree burglary. (§ 459.) The

trial court found that defendant had two strike priors. (§§ 1170.12, subds. (a)-(d) & 667,

subds. (b)-(i).) On January 8, 2007, the court sentenced him to state prison for 25 years

to life.

           On February 11, 2013, defendant filed an in pro. per. petition for resentencing

under section 1170.126. The court denied the petition since defendant’s current

conviction was for a serious offense, which made him ineligible for resentencing under

section 1170.126. (§ 1170.126, subd. (e)(1).)

                                             ANALYSIS

           After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d

493], setting forth a statement of the case, a brief statement of the facts, and identifying

one potential arguable issue: whether the trial court erred in denying defendant’s petition

for resentencing under section 1170.126.




           1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                  2
       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done. Under People v. Kelly (2006) 40 Cal.4th 106, we have conducted an

independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                HOLLENHORST
                                                                          Acting P. J.


We concur:


KING
                         J.


CODRINGTON
                         J.




                                           3